The conviction is for the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The order overruling the motion for new trial was made November 9, 1925. The statement of facts was filed February 22, 1926, more than one hundred days after notice of appeal was given. The statute, Art. 760, C. C. P. 1925, allows but ninety days. Because the statement of facts was not filed in the time allowed by law, this court is forbidden to consider it. See Bailey v. State, 282 S.W. 804; Johnson v. State, 283 S.W. 807; Jordan v. State, 284 S.W. 561; Kolbachinski v. State,284 S.W. 951.
In the single bill of exceptions found in the record, complaint is made of the receipt of certain evidence. The merits of the complaint cannot be determined in the absence of the statement of facts.
We have read the purported statement of facts. If we were privileged to consider it, we deem it sufficient to support the verdict. However, it having been filed too late, the presumption that the evidence was sufficient must prevail.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.